Opinión disidente del
Juez Asociado Señor Todd, Jr.
Disiento. Opino que el artículo 11 de la Carta Orgánica es aplicable. Aún asumiendo que técnicamente no lo fuera, la práctica administrativa establecida y aprobada por el Pre-sidente, como cuestión de hecho probado, ha sido que todas las comunicaciones oficiales de los funcionarios del Gobierno de Puerto Rico, incluyendo al Gobernador, a cualquier fun-cionario de los Estados Unidos, incluyendo al Presidente, se han trasmitido al Departamento Ejecutivo del Gobierno de los Estados Unidos designado por el Presidente, antes del año 1934, al Departamento de la Guerra (Negociado de Asuntos Insulares), y después de dicho año, al Departa-mento de lo Interior (División de Territorios y Posesiones Insulares), de acuerdo con las Ordenes Ejecutivas de 15 de julio de 1909 y 29 de mayo de 1934. Y como cuestión de he-cho probado, también, está el de que los proyectos de ley vedados por el Gobernador en ocasiones anteriores, han sido trasmitidos, con el informe correspondiente, a dicho Depar-tamento Ejecutivo.
Al designarse por el Presidente a la División de Terri-torios y Posesiones Insulares del Departamento de lo Interior para recibir todos los informes que, de acuerdo con la ley, tenga que dar el Gobernador de Puerto. Rico al pro-*105pío Presidente, delegó e hizo su agente a dicho Departa-mento. Que así lo entendía la Casa Blanca, lo demostró las contestaciones a las cartas dirigidas al Presidente, por el abogado de la apelada y por el profesor de la Universidad de Kent, dadas por el Departamento de lo Interior, en las que informaba que dichas cartas le habían sido referidas. Si, como se dice en la opinión del Juez Sr. De Jesús, “Debemos presumir que la oficina del Presidente no ignoraba que de haber sido trasmitido el proyecto de ley por el Gobernador y no haberse sometido todavía al Presidente, debía bailarse en la División de Territorios y Posesiones Insulares, por cuyo conducto debía sometérsele, de conformidad con lo dis-puesto en la Orden Ejecutiva de 29 de mayo de 1934”, al no ignorar eso la oficina del Presidente y al remitir las cartas a dicha División, es porque consideraba que dicha' Orden Ejecutiva era aplicable, en relación con el artículo 34 de la Caída Orgánica, al informe rendido por el Gobernador re-lacionado con el proyecto de ley vedado. Es más, los -exhibits 8 y 12 del demandante apelado, dos cartas del Sr. Chapman, Secretario Interino del Departamento de lo Interior, diri-gidas al senador Arjona Siaca, fechadas el 28 de octubre de 1946 y el 25 de noviembre de 1946, demuestran sin dejar lu-gar a dudas, -que dicha práctica administrativa existía y te-nía la completa aprobación oficial de dicho Departamento. (1)
Tenemos que ser realistas al considerar el alcance del ar-tículo 34 de la Carta Orgánica en cuanto al punto aquí en controversia. Como cuestión de hecho y debido a la prác-tica administrativa establecida, no debe sostenerse que al *106trasmitir el G-obernador al Presidente nn proyecto de ley vedado por el primero, no está trasmitiendo nno de los in-formes contemplados por el artículo 11 de la misma ley. Se acepta que al proyecto vedado se acompañó un informe del Gobernador exponiendo los motivos de su actuación. Sería ilógico sostener que diclio informe debió enviarse al Depar-tamento de lo Interior y el proyecto de ley directamente al Presidente. Ambos documentos se enviaron al departamento ejecutivo designado por el Presidente para recibir cualquier informe de los funcionarios locales y, por práctica adminis-trativa, se liizo extensiva dicha delegación para recibir los proyectos de ley vedados junto con el informe que pudiera acompañarlos. Pué el Presidente, autorizado por ley, quien designó al Departamento de lo Interior como su agente, y al recibir este último el proyecto de ley equivalía a haberlo recibido el Presidente.
Tin el caso de Wright v. United States, 302 U.S. 583, 590, al resolverse que el Secretario del Senado de los Estados Unidos podía recibir un proyecto de ley vedado por el Pre-sidente, estando en receso el Senado, se dijo:
“No hay mayor dificultad en devolver un proyecto a una de las Cámaras cuando está en receso • durante la sesión del Congreso que en presentar un proyecto al Presidente enviándolo a la Casa Blanca durante su ausencia temporal. Tal presentación es una práctica familiar. El proyecto es enviado con un mensajero y es recibido por el Presidente. Es devuelto con un mensajero, y ¿por qué no puede ser recibido por el agente acreditado del cuerpo legislativo! Decir que el Presidente no puede devolver un proyecto cuando la Cámara donde se originó está en receso durante la sesión del Con-greso y así conceder una oportunidad para que el proyecto seá'apro-*107bado por encima de las objeciones del Presidente, es ignorar las más claras consideraciones prácticas e implicando un requisito de una formalidad artificial erigir una barrera al ejercicio de un derecho constitucional.” (Bastardillas nuestras.)
Y esto se resolvió aun cuando no existía ley o reglamento alguno que autorizara al Secretario del.Senado a recibir el proyecto durante el receso de diclio cuerpo legislativo.
Considero que el caso de State v. Grant Superior Court, 172 N. E. 897 (1930) es aplicable a los hechos del presente. En aquél, el Gobernador delegó en el Procurador General para recibir y hacer sus recomendaciones sobre el proyecto y se resolvió que el tiempo que el Procurador General lo re-tuvo debía computarse como parte del tiempo concedido al Gobernador para considerarlo. En el de autos, el Presi-dente, bien por ley y por orden ejecutiva o por práctica ad-ministrativa aprobada por él aplicando dicha ley y orden ejecutiva, delegó en la División de Territorios y Posesiones Insulares para recibir, a su nombre, el proyecto de ley, y a mi juicio el tiempo que dicha División retuvo el proyecto debe computarse en la misma forma.
Tenemos, además, que el artículo 34 de la Carta Orgá-nica el único deber que impone al Gobernador es el de tras-mitir el proyecto de ley vedado al Presidente; que de acuerdo con el artículo 11 de la misma ley y la Orden Ejecutiva de 1934, también se impone al Gobernador el deber de enviar cualquier informe que tenga para el Presidente a través de la División de Territorios y Posesiones Insulares del Depar-tamento do lo Interior y que dicha Orden Ejecutiva coloca bajo dicha División todos los asuntos concernientes al Go-bierno de Puerto Rico. El artículo 34 de la Carta Orgánica al disponer que el Presidente aprobará o desaprobará una ley a él sometida, expresamente dice “en virtud de las dis-posiciones de este artículo”, es decir, cuando le haya sido trasmitido por el Gobernador, y si dicha trasmisión, por ley y por Orden Ejecutiva o por práctica administrativa te-nía que hacerse a través de la División de Territorios y Po-*108sesiones Insulares, el proyecto de ley quedó sometido al Pre-sidente a la feelra efectiva de su recibo en dicha División, o sea el 6 de mayo de 1946.. Si dicho negociado federal por-que estaba estudiando el proyecto o por negligencia, olvido o cualquier otro motivo, no lo sometió al Presidente con tiempo suficiente para que éste pudiera resolver si lo apro-baba o lo desaprobaba antes de vencer los 90 días fijados por-'la Carta Orgánica, ese hecho no debe ser motivo para que interpretemos la ley y resolvamos la cuestión legal plan-teada en tal forma que convierta a la División de Territo-rios y Posesiones Insulares en árbitro absoluto para deter-minar en qué fecha debe considerarse que ha quedado some-tido al Presidente un proyecto de ley vedado por el Gober-nador. Dicha interpretación nos llevaría al absurdo de resolver que la División de Territorios y Posesiones Insula-res no tiene término fijo alguno para someter un asunto tan importante como éste a la consideración del Presidente, no obstante que, primero, la propia Carta Orgánica limita ■el término del Presidente a 90 . días y, segundo, que dicha División está fuera del control del Gobierno de Puerto Pico y por el contrario actúa por delegación expresa del Presi-dente y, como cuestión de hecho, la práctica administrativa establecida tenía la aprobación deliberada aunque implícita del Presidente.
Que la práctica administrativa en casos de esta natura-leza es merecedora de seria consideración, ha sido expresa-mente resuelto por el Tribunal Supremo de los Estados Uni-dos en el “Pocket Veto Case” de Okanogan Indians v. United States, 279 U. S. 655 al expresarse en esta forma: *109rese Missouri Pac. Ry. Co. v. Kansas, 248 U. S. 276, 284, 63 L. ed. 241, 2 A.L.R. 1589, 39 Sup. Ct. Rep. 93; Myers v. United States, 272 U. S. 52, 119, 136, 71 L. ed. 160, 167, 174, 47 Sup. Ct. Rep. 21; y State ex rel. Corbett v. South Norwalk, 77 Conn. 257, 264, 58 Atl. 759, en el cual la corte dijo que una práctica de por lo menos veinte años de duración por parte del Departamento Ejecu-tivo, asentida por el departamento legislativo, aunque no obligaba en forma absoluta al departamento judicial, merece seria consideración al determinar la verdadera interpretación de una disposición cons-titucional cuya fraseología es en cualquier respecto de dudoso signi-ficado.” (Bastardillas nuestras.)
*108"Los puntos de vista que hemos expresado en cuanto a la inter-pretación y efecto de- la disposición constitucional aquí envuelta son confirmados por la interpretación práctica que le ha sido dada por los Presidentes durante un largo curso de años y en la cual el Congreso ha asentido. Práctica establecida y durante largo tiempo asentida es una consideración de gran peso para la debida interpre-tación de disposiciones constitucionales de esta naturaleza. Compá-
*109En el caso de autos so probó que la única práctica esta-blecida fué la de que los Gobernadores de Puerto Rico siem-pre enviaron todos los proyectos de ley vedados a la consi-deración del Presidente a través de la División de Territo-rios y Posesiones Insulares y que dicha práctica fué asen-tida por el Presidente. ¿Cómo negar, pues, fuerza legal a dicha práctica administrativa en el presente caso?
Pero es que, como dije al comenzar esta opinión, consi-dero que el artículo 11 de la Carta Orgánica es aplicable. Ya he expuesto algunos fundamentos, pero- además, no se trata én dicha disposición legal únicamente de la forma de enviar informes por los funcionarios insulares a los fede-rales, sino que autoriza además al Presidente “para poner todos los asuntos que correspondan al Gobierno de Puerto Rico bajo la jurisdicción de dicho departamento.” Tanto el asunto de procedimiento a que se refiere la primera parte del artículo 11 en relación con los informes, como todos los asuntos que correspondan al Gobierno'de Puerto Rico, han sido colocados por orden ejecutiva del Presidente bajo la jurisdicción del Departamento de lo Interior en su División de Territorios y Posesiones Insulares. Constituida dicha División por lo menos en su “agente acreditado”, como se dijo en el caso de Wright, supra, no debemos resolver que el tiempo que utilizó el agente para considerar el proyecto de ley no deba computársele a su principal.
*110De no aceptarse que el Departamento de.lo Interior por su División de Territorios y Posesiones Insulares, estaba autorizado a virtud del artículo 11 de la Carta Orgánica y de la Orden Ejecutiva de 1934, a recibir, a nombre del Pre-sidente, el proyecto de ley enviado por el Gobernador de Puerto Rico, tendríamos forzosamente que concluir que su actuación al retener, durante más de noventa días, el Pro-yecto núm. 51 del Senado de Puerto Rico, fue ilegal y que actuó en forma altamente censurable al no trasmitir al- Pre-sidente dicho 'proyecto tan pronto lo recibió. No debemos interpretar la Carta Orgánica y la Orden Ejecutiva en'tal forma que nos obligue a llegar a dicha conclusión.
En cuanto a la historia legislativa de los artículos 11 y 34 de la Carta Orgánica a que hace referencia el Juez Aso-ciado Sr. Snyder en su opinión, creo que, aun cuando las dos premisas en que basa su conclusión son correctas, la con-clusión no lo es. Es cierto que el artículo 11 es práctica-mente una copia de la enmienda a la ley Foraker hecha en 1909 y que el artículo 34 confirió por primera vez al Presi-dente el poder del veto. Empero, esos dos hechos no sig-nifican que después de aprobado el artículo 34 y precisa-mente por la razón fundamental de que dicho artículo no fija el procedimiento para la trasmisión de proyectos de ley por el Gobernador al Presidente, no deba aplicarse el ar-tículo 11, complementado por la Orden Ejecutiva de 1934, que sí fija dicho procedimiento o que, asumiendo que no lo hiciera, ha sido seguido como práctica administrativa, no sólo en relación con informes de carácter administrativos, sino que también y sin excepción, para la trasmisión de toda clase de comunicaciones entre el Gobernador y, el Presidente in-cluyendo, desde luego, la trasmisión de proyectos de ley ve-dados por el Gobernador.
Creo que el artículo 11 y la interpretación que por prác-tica administrativa se le ha dado tanto por el Gobernador como por el Departamento de lo Interior y por el Presi-*111dente, es el que arroja luz al problema que confrontamos en este caso ante el silencio del artículo 34 en cuanto a pro-veer el procedimiento oficial y adecuado para la trasmisión de proyectos de ley por el Gobernador al Presidente.

En mi opinión, debe confirmarse la sentencia apelada.


(1) De la primera de dichas cartas extractamos: "Como su carta correc-tamente dice, la práctica ha sido que comunicaciones dirigidas por el Goberna-dor de Puerto Pico a los jefes de departamentos ejecutivos del Gobierno o al Presidente son enviadas a este Departamento para su trasmisión. Un procedi-miento similar se siguo en los otros territorios y posesiones. También ha sido la práctica, debido a las responsabilidades de este Departamento en relación con la administración del Gobierno do Puerto Eico y de acue,rdo con lo que usted caracteriza, en otra conexión, como ‘la aprobación deliberada pero implícita del Presidente’, que este Departamento acompañe la trasmisión al Presidente de legislación aprobada de nuevo por las legislaturas territoriales por sobre el *106veto del Gobernador con una recomendación en cuanto a la acción a ser tomada por el Presidente bajo las disposiciones de la Carta Orgánica.” (Bastardillas nuestras.)
Y do la segunda, lo siguiente: “La práctica de trasmitir al Presidente legislación aprobada de nuevo por una legislatura territorial por sobre el veto do un Gobernador con una recomendación departamental de aprobación o des-aprobación, no lia sido reducida a.una regla formal o regulación del Departa-mento. Es enteramente urna cuestión de costumbre. El procedimiento detallado en mi carta anterior ha sido seguido en el ‘pasado.” (Bastardillas nuestras.)